Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT 
1.	Applicant’s election without traverse of Embodiment 7, figs. 11A-11B, which corresponds to claims 6-10 in the reply filed on 05/13/2022 is acknowledged.
2.	This application is in condition for allowance except for the presence of claims 3-5 and 11 non-elected without traverse.  Accordingly, claims 3-5 and 11 have been cancelled.
3.	Cancel claims 3-5 and 11.

Allowable Subject Matter


4.	Claims 6-10 are allowed.
5. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of " wherein the lower layer includes two adjacent wiring lines and the upper layer includes two electrodes which are respectively connected to the two adjacent wiring lines through the contact hole” (claim 6) as instantly claimed and in combination with the remaining elements. 
6. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2016/0132148 -discloses a contact structure for a display device, comprising: a semiconductor layer; an insulating layer disposed on the semiconductor layer and having a contact hole to expose a part of the semiconductor layer; and a source electrode layer disposed on the insulating layer contacting the semiconductor layer through the contact hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818